Hart, J. (dissenting). In saying that the decisions of the court of Tennessee must govern in this case, the majority opinion proceeds upon the theory that it is a case calling for the application of the doctrine of comity. Judge Smith and myself recognize that comity will enforce rights not in their nature local, and not contrary to the policy of the government of the tribunal. In the application of the doctrine of comity, "the courts of this State have always enforced the rights of property arising under contracts in another State when such enforcement neither violates our own laws nor infringes on the rights of our own citizens. F. E. Creelman Lumber Co. v. Lesh, 73 Ark. 16, and Wray Bros. v. H. A. White Auto Co. But we do not think that comity has any place under the facts disclosed by the record in the present ease. The enforcement in our courts of the laws of another State depends upon our own consent. That consent is given under the doctrine of comity,- the scope and the extent of which each State has the right to determine for itself. It has never been the policy of this State to be governed by the decisions of another State, when by so doing it would neglect the duty it owes to its own citizens to enforce its own statutes and laws according to its own decisions. In short, the courts of this State have always been open to all its citizens to enforce their rights under the statutes of the State, as well as those rights arising under the common law, or founded in equity or natural justice. If the present suit had been instituted in the State of Tennessee, then the courts of that State would have determined whether they would have recognized the doctrine of comity, as was done in Newsum v. Hoffman, (Tenn.) 131 S. W. 490, or whether they would have settled the rights of the parties according to their own decisions, as was done in the case of Kirk v. Bailey-Ball-Pumphrey Co. (Tenn.) ms. op. The cotton in controversy was grown in Arkansas on the land of the plaintiff, and she had a lien on it under our statute for the rent which had not been paid to her. The cotton was shipped to cotton factors at Memphis, Tenn., by the tenant without the landlord’s consent. Then the cotton was sold without the landlord’s consent to a bank in Arkansas which had notice of the landlord’s lien. Under our own decisions in «uch cases, where the property has been wrongfully sold, equity fixes a lien on the proceeds in the hands of a purchaser with notice of the landlord’s lien. Reavis v. Barnes, 36 Ark. 575, and Judge v. Curtis, 72 Ark. 132. The plaintiff’s rights are secured by the statutes of this State, and the defendant resides in the State. The court had jurisdiction of the person of the defendant and the proceeds of the cotton in his hands. In such cases the rights and remedies are determined by our own laws and the decisions of the courts of this State. As said in discussing a precisely similar question in Atkinson v. Jones, 96 Ala. 214, 10 So. 846, it would be a strange principle of law which would hold the defendant liable if the cotton had been purchased by it in Arkansas and removed by it into Tennessee, and yet exempt it from liability if it should buy the cotton in Tennessee with notice of the lien and bring the proceeds of the sale of it back into the State of Arkansas. The precise question here involved was decided by this court in this way in Judge v. Curtis, 72 Ark. 132, In that case the cotton was raised in Arkansas and shipped by the Arkansas tenant to a Tennessee factor. The landlord brought suit in Arkansas against the tenant and the Tennessee factor. Personal service was had upon the tenant, and the factor filed an answer after being constructively summoned. The court held that, while the remedy of the absolute owner of property converted by another is at law, a mere lienor’s remedy in such case is in equity to fix a lien on the proceeds in the wrongdoer’s hands. The court further held that a purchaser of a tenant’s crop takes it charged with notice of the landlord’s lien if he knew that the relation of landlord and tenant had existed during the previous year, and had no reason to believe that such relationship had ceased to exist. Therefore, it was held that the landlord had a right to recover the proceeds of the cotton from the merchant in Memphis to whom it had been shipped in part payment of a mortgage executed by the tenant to such merchant. It is true that no point was made in that case about the property being shipped into Tennessee, and the court did not consider that fact in rendering its opinion. The reason was that the rights of the parties were being adjudicated in a court of this • State which was enforcing a lien given by a statute of this State against persons who had come under the jurisdiction of an Arkansas court. Therefore it did not make any difference what had been done with the cotton. It was held that an Arkansas court could enforce a lien given by the statutes of Arkansas to its own citizens against persons in another State who had submitted themselves to the jurisdiction of the Arkansas court. This is the ordinary way in which courts decide cases, and the doctrine of comity has no place in such cases. Comity, in the very nature of things, means that the courts of one State will enforce the rights of parties arising under the laws of another State where the property in question has been brought into the jurisdiction of the former and such enforcement does not violate its own laws. To sustain its position that the law of Tennessee must govern on the question of liability in the presen! case, the majority opinion relies upon Wilson-Ward Co. v. Farmers’ Bank & Trust Co., 153 Ark. 368. In that case an Arkansas farmer executed a chattel mortgage on a crop of cotton to be grown in Arkansas to an Arkansas bank, 'and the mortgagor, without the consent of the mortgagee, shipped the cotton to cotton factors in Memphis, Tenn. The mortgage was a valid one, and the mortgage debt was due and unpaid. The cotton factors answered the suit brought against them- in a court of this State for the conversion of the cotton, and this court properly affirmed the judgment of the circuit court; but it seems gave the wrong reason therefor. It relied upon the case of Newsum v. Hoffman, decided by the Supreme' Court of the State of Tennessee and reported in 124 Tenn. 369, 137 S. W. 490, where the court held that the rights of the parties under a chattel mortgage given in another State would be enforced under the doctrine of comity according to the laws of such State where the property was removed to Tennessee without the consent of the mortgagee. If the mortgagee in the case of Wilson-Ward Co. v Farmers’ Bank & Trust Co., supra, had sued the cotton factors in Tennessee, the case of Newsum v. Hoffman, supra, would have applied, and by comity the rights of the mortgagee under the Arkansas mortgage on cotton grown in Arkansas and removed to Tennessee without the consent of the mortgagee would have been enforced by the courts of Tennessee. But, instead of considering and discussing what the courts of Tennessee would have done had the suit been brought in that State, this court should have applied the laws and decisions of the State of Arkansas to the case. The other case relied upon by the majority opinion is that of the Security Bank & Trust Co. v. Bond, 132 Ark. 592. In that case the courts of this State were enforcing the rights of the parties arising under the statutes of Mississippi to property brought from Mississippi into Arkansas. That was a ease of comity, and, as we have attempted to show, has no application to cases where the Arkansas courts are enforcing the rights of parties under an Arkansas statute. In short, our opinion is that, as long as the wrongdoer in cases of this sort submits himself to the jurisdiction, or is found and summoned in this State, the Arkansas courts should administer the laws of Arkansas in the Arkansas way, according to our own decisions. It will be time enough to say that the decisions of another State must govern when our citizens are compelled to resort to the courts of such State to enforce their rights under our statutes. We have not found any case which holds that, in interpreting or enforcing the rights given by its statutes to protect its own citizens, the courts of one State should yield to the decisions of the courts of another State, instead of applying the decisions of its own courts. Therefore we respectfully dissent. •